Citation Nr: 1315364	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  04-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 14, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active duty service from August 1983 to June 1986 and from January 1989 to January 1991.  Records show he was discharged under other than honorable conditions from a period of active duty service from February 1987 to March 1988.  See December 2011 VA Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and December 2006 rating decisions by or on behalf of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied entitlement to a TDIU, and entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation, respectively.  Prior RO rating decisions also denied entitlement to service connection for left knee and left ankle disabilities, and increased ratings for right knee disabilities.  The Veteran perfected his appeal as to all issues.  

In April 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  Such hearing was conducted for the purpose of taking testimony as to the claims that were on appeal at that time to include entitlement to a TDIU; the remaining issues that were addressed are no longer on appeal.  The Veteran, in his May 2009 Substantive Appeal, specifically denied a hearing before the Board as to the issue of entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation.

The Board, in August 2007, remanded for additional development the issues of entitlement to service connection for left ankle and left knee disabilities, increased ratings for right knee disabilities, and a TDIU.  In April 2011, the Board again remanded all such issues for additional development, with the additional claim of entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation.  In May 2012, the Board granted service connection for left ankle and left knee disabilities and an increased rating for one of the Veteran's right knee disabilities, and denied increased ratings for the remaining two right knee disabilities.  At that time, the Board remanded for additional development the issues of entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation, and a TDIU.  By a January 2013 RO rating decision, entitlement to TDIU was granted, effective December 14, 2012.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, and acknowledges that the Veteran's claims have been remanded on two prior occasions, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

As a preliminary matter, the Board notes that the most recent VA treatment records currently associated with the claims file, considering the physical claims file as well as Virtual VA, are dated in April 2012.  There is no evidence that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998). 

At the time of the May 2012 remand, the Board noted that the Veteran was afforded a VA examination for his lumbar spine disability in April 2011.  The Board noted that while the examiner conducted a physical examination, obtained range of motion findings for the Veteran's lumbar spine, and assessed his sensation, motor strength, and reflexes; he did not obtain a history and did not record findings with respect to bowel or bladder symptoms, or other neurological abnormalities such as erectile dysfunction.  The Board cited VA treatment records dated July 2008 that showed that the Veteran complained of occasional bowel incontinence and constipation, and reported a five to six year history of erectile dysfunction. 

The Board thus sought a competent medical opinion discussing the severity and etiology of these symptoms in order to evaluate the Veteran's lumbar spine condition under the rating schedule.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, the Board specifically requested that the examiner identify all manifest orthopedic and neurologic symptoms associated with the Veteran's lumbar spine disability, including but not limited to bowel/bladder incontinence and erectile dysfunction. 

The Veteran underwent VA examination in December 2012.  While the examiner responded in the affirmative that the Veteran had additional limitation of motion after repetitive testing, and provided the specific range of motion results; he did not respond to the inquiry as to any additional functional loss.  On remand, the Veteran must be afforded a VA examination wherein his functional loss after repetitive testing of the lumbar spine, if any, is specifically described.  Barr, 21 Vet. App. 303, at 312.

Also, the examiner responded in the affirmative that the Veteran had radicular pain or any other signs and symptoms due to radiculopathy.  The Board notes here that the Veteran is already service-connected for neurological deficit, right lower extremity, associated with residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation, rated as 10 percent disabling, effective September 23, 2002.  The examiner reported left lower extremity paresthesias and/or dysesthesias.  When asked if the Veteran had any other signs or symptoms of radiculopathy, the examiner responded in the negative.  When asked to indicate the nerve roots involved, the examiner responded that such involved the sciatic nerve; however, he did not specify if the right or lower extremity was affected.  When asked to indicate the severity of the radiculopathy and side affected, the examiner responded that the right extremity was mildly affected, and the left extremity was not affected.  On remand, the Veteran must be afforded a VA examination wherein the precise nature of any radicular pain or any other signs and symptoms due to radiculopathy, considering both lower extremities, is specifically described.  Barr, 21 Vet. App. 303, at 312.

Further, the Veteran reported that he was told that his erectile dysfunction could be related to his lumbar spine disability, that he had blood in his urine and stool, and that he experienced increased pain in the lumbar spine during bowel movements.  The examiner, when asked if the Veteran had any other neurological abnormalities of findings related to the lumbar spine, such as bowel or bladder problems or pathologic reflexes, responded in the negative.  The examiner noted that the Veteran had erectile dysfunction and reported that it is difficult to specifically link such to his lumbar spine disability, as back and other pain can affect erectile dysfunction.  He also reported that there is no evidence of incontinence of the bowel or bladder.  

The examiner must reconcile his report that there is no evidence of incontinence of the bowel or bladder with the cited July 2008 VA treatment record showing that the Veteran complained of occasional bowel incontinence.  While the Board acknowledges that the examiner reported that it is difficult to determine the etiology of the Veteran's erectile dysfunction, he must render an opinion as to such.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that only if the Board is unable to distinguish, by competent medical evidence, the extent of symptoms that is attributable to the service-connected disability, versus those that are not, would 38 C.F.R. §§ 3.102 and 4.3 (2012) then in turn require the Board to resolve this doubt in the Veteran's favor and, for all intents and purposes, effectively presume that all symptoms are associated with the service-connected disability).  Barr, 21 Vet. App. 303, at 312.

As to the issue of entitlement to a TDIU prior to December 14, 2012, the Board finds that additional development is required.  The Veteran has meet the schedular requirements for a TDIU during the entire appellate period, as he has had a combined rating of at least 70 percent, with at least one disability rated at 40 percent or more.  38 C.F.R. § 4.16(a) (2012).  

The RO, in its January 2013 rating decision, granted TDIU on the basis of the findings of the December 2012 VA examination.  The examiner appeared to opine that the Veteran was unable to sustain gainful employment due to his service-connected disabilities.  However, the opinion is not entirely clear to the Board.  In his original claim for a TDIU, the Veteran asserted that he stopped working in 2002.  However, the VA examiner noted that the Veteran had stopped working in 2008.  Thus, acknowledging that the adjudicative process has been going on for many years, and he may have had additional employment since his 2002 assertions, the Board seeks updated employment information from the Veteran, in the manner of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

In this regard, the Board also seeks, from the VA examiner, a retrospective opinion as to the date upon which the Veteran became unable to sustain gainful employment due to his service-connected disabilities.  While the VA examiner rendered a seemingly positive opinion, the examiner did not discuss when the Veteran became unemployable and was not clear as to when the Veteran worked prior to or during 2008.  Barr, 21 Vet. App. 303, at 312.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify his date of last employment, specifically, any employment between 2002 and 2008.  Request that he submit an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Any and all responses, including negative responses, must be properly documented in the claims file.

2.  Forward VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's most recent employers, as identified in his updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, if any.  Any and all responses, including negative responses, must be properly documented in the claims file.

3.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Atlanta, Georgia, dated from April 2012 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4.  Then, forward the Veteran's claims file to the examiner who conducted the VA examination in December 2012 for an additional examination as to the current nature and extent of the Veteran's service-connected lumbar spine disability.  

All indicated tests and studies are to be performed.  All manifest orthopedic and neurologic symptoms associated with the service-connected disability should be identified, including but not limited to bowel/bladder incontinence and erectile dysfunction.  

If the examiner who performed the December 2012 VA examination is not available, forward the claims file to a suitable substitute and have him or her address the Board's inquiries.

(a)  The examiner must specifically describe the Veteran's functional loss after repetitive testing of the lumbar spine.  If no functional loss is demonstrated, the examiner must record such clearly in the examination report.    

(b)  The examiner must specifically describe the radicular symptoms of the bilateral lower extremities and the severity of such; and specifically clarify his December 2012 report as to the findings attributed to the right and left lower extremities.  

(c)  The examiner must specifically reconcile his December 2012 report that there is no evidence of incontinence of the bowel or bladder with the cited July 2008 VA treatment record showing that the Veteran complained of occasional bowel incontinence.

(d)  The examiner must specifically opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's erectile dysfunction is a neurological manifestation of his service-connected lumbar spine disability.  

(e)  The examiner must specifically opine as to the date upon which the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment versus just marginal employment, considering his level of education, prior work experience, special training, etc., but not his age or impairment attributable to disabilities that are not service connected. 

Prior to December 14, 2012, the Veteran's service-connected disabilities included:  (1)  residuals of a low  back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation; (2) status-post right knee injury with traumatic arthritis and limited motion; (3) slight instability, right knee; (4) left ankle post-traumatic degenerative joint disease; (5) residuals, fracture, right third toe with corns and calluses; (6) left knee degenerative joint disease associated with status-post right knee injury with traumatic arthritis and limited motion; and (7) neurological deficit, right lower extremity, associated with residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 
The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

5.  Following completion of the foregoing, review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).




(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

